Citation Nr: 1622232	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disorder of the head.  


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In November 2014 and October 2015, the Board remanded the claim for additional development.  It now returns for further appellate review.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's skin disorder of the head, diagnosed as actinic keratoses, had its onset during combat service in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of the head, diagnosed as actinic keratoses have been met.  38 U.S.C.A. §§  1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.304 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a skin disorder on the basis that it was caused by, and/or related to, his military service, to include herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Initially, the Board notes that the Veteran has a current diagnosis of actinic keratoses.  See August 2015 VA Examination Report.  

The Veteran testified that he experiences intermittent recurrent symptoms, including skin irritation on the head that began on the back of his head during combat service and has continued since discharge from service.  The Board finds that he is both competent to report that he had observed sores on the back of his head during his combat service in the Republic of Vietnam and his accounts of having this problem, on and off, since this time, is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Likewise, the Board finds that the Veteran's wife's testimony is competent to report on observing that he had no skin abnormalities prior to service and that her account of his skin abnormality post service that requires the use of an ointment is credible.  
Therefore, while the December 2012, August 2015, and March 2016 VA examiners opined differently, the Board finds that the evidence, both positive and negative, as to whether the Veteran contracted a skin disease of the head while on active duty that has continued to the current time is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for a skin disorder of the head, diagnosed as actinic keratoses, is warranted because the disability had its onset in service.  38 C.F.R. § 3.303.  


ORDER

Service connection for actinic keratoses of the head is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


